Citation Nr: 0714264	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  96-18 292A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose Department of Veterans Affairs 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Veteran's Daughter


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty in the Army from July 1960 
to May 1963, and from May 1968 to September 1975.  He also 
apparently served from September 1959 to March 1960 under 
another name.  The veteran died in January 1994.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana that denied the 
appellant recognition as the veteran's surviving spouse for 
VA benefit purposes. 

In September 2001, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge, designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  The Board most recently remanded the 
case in September 2005.


FINDINGS OF FACT

1.  The appellee (MG) entered into a valid marriage with the 
veteran in June 1962, and cohabited with the veteran until 
approximately May 1971, when she left apparently due to the 
misconduct of the veteran.

2.  The appellee and the veteran were never legally divorced.

3.  Due to the previous valid marriage between the appellee 
and the veteran, the appellant's (BP) attempted marriage to 
the veteran in January 1972 was invalid by reason of legal 
impediment.

4.  The appellant and the veteran were never legally married.

5.  The appellant's attempted marriage cannot be deemed valid 
because a claim has been filed by the appellee, as a legal 
surviving spouse. 


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.50, 3.52, 
3.53 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant (BP) claims to be the deceased veteran's 
surviving spouse, and the appellee (MG) is currently 
recognized by VA as the veteran's surviving spouse.  This is 
a contested claim, because allowance of the appellant's 
appeal could result in a loss of benefits to the appellee, 
currently recognized as the veteran's surviving spouse.  

In simultaneously contested claims, special procedural 
regulations are applicable.  See 38 U.S.C.A. § 7105A; 
38 C.F.R. §§ 19.100, 19.101, 19.102, 20.713(a); see also M21-
1, Part IV, Chapter 5.  All interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  38 C.F.R. § 19.100.  
Upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the Statement of the Case (SOC).  
38 C.F.R. § 19.101.  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim.  
38 C.F.R. § 19.102.

Further, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument; the appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal.  38 C.F.R. § 20.713(a).  The Board finds that these 
contested claim procedural requirements were met.  
Appropriate copies of documents were provided to both 
parties; the appellee was provided with a transcript of the 
appellant's testimony at the Travel Board hearing held at the 
RO in September 2001, and she was afforded the opportunity to 
respond. 

To establish recognition as a surviving spouse, there must be 
evidence of a valid marriage to the veteran under the laws of 
the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  The validity of a marriage is 
determined based upon the law of the jurisdiction where the 
parties resided at the time of marriage or when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j).  There are various 
methods in which a valid marriage may be established for VA 
benefit purposes.  See 38 C.F.R. § 3.205.

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  See 38 C.F.R. § 3.54.

Review of the claims file reveals that the veteran (under 
another name) married the appellee, MG, in June 1962, in 
Shreveport, Louisiana.  In May 1971, MG petitioned for 
separation from the veteran; she alleged cruelty, including 
assault and battery.  However, despite searches of court 
records in Louisiana and Georgia, there is no evidence of 
record that any court ever granted a separation or a divorce 
in connection with the marriage of the veteran and the 
appellee.  The veteran subsequently married the appellant, 
BP, in January 1972, in Columbus, Georgia.  The appellant and 
the veteran then lived together as man and wife until the 
veteran's death in July 1994.  As apparent from the evidence 
of record, including the appellant's testimony at her 
September 2001 Travel Board hearing, BP believed that the 
veteran had divorced MG and that he was legally free to marry 
her.  The appellee married another man in December 1972; they 
were divorced in October 1990.

In an August 1999 Memorandum, the Office of the Regional 
Counsel, Region 02, undertook a review of the state law 
provisions applicable to this case.  The Regional Counsel 
noted that, under Louisiana law, a married person may not 
contract another marriage; that a marriage is absolutely null 
when contracted in violation of an impediment; that a 
judicial determination of nullity is not required; that an 
absolutely null marriage produces civil effects in favor of a 
party who contracted it in good faith; and that when the 
cause of the nullity is one party's prior undissolved 
marriage, the civil effects continue in favor of the other 
party until the marriage is pronounced null or the latter 
party contracts a valid marriage.

The Regional Counsel concluded that, under Louisiana law, the 
marriage of the veteran to the appellant, BP, was absolutely 
null due to the impediment of a previously undissolved 
marriage.  Likewise, the Regional Counsel also concluded that 
the marriage of the appellee, MG, in December 1972, was 
absolutely null due to the impediment of her previously 
undissolved marriage to the veteran.

Thus, the marriage between the appellee and the veteran 
served as a legal impediment to any subsequent attempt at 
marriage.  For this reason, the appellant's attempted 
marriage to the veteran in January 1972 must be considered to 
have been invalid.

Under the pertinent VA regulation, where an attempted 
marriage of a claimant to a veteran is invalid by reason of a 
legal impediment, the marriage will nevertheless be deemed 
valid if: 

*	(a) The marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a 
child was born of the purported marriage or was born to 
them before such marriage (see § 3.54(d)).  
*	(b) The claimant entered into the marriage without 
knowledge of the impediment, and 
*	(c) The claimant cohabited with the veteran continuously 
from the date of marriage to the date of his or her 
death as outlined in § 3.53, and
*	(d) No claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period 
prior to the veteran's death. 

38 C.F.R. § 3.52.  

Here, the evidence arguably shows that the first three 
requirements have been satisfied.  The appellant stated, 
during the Board hearing held at the RO in September 2001, 
that she had no knowledge of the legal impediment when she 
entered into her marriage with the veteran.  However, the 
appellant's attempted marriage to the veteran cannot be 
deemed valid because a claim has been filed by the appellee, 
as a legal surviving spouse, who is entitled to gratuitous 
death benefits.  See 38 C.F.R. § 3.52(d).  

In summary, the appellee's marriage to the veteran existed 
until the veteran's death, and served as a legal impediment 
to the appellant's subsequent attempt at marriage to the 
veteran, and the appellant's marriage cannot otherwise be 
deemed valid for VA purposes because a claim has been filed 
by the appellee, a legal surviving spouse who has been found 
entitled to gratuitous death benefits.  Therefore, the 
appellant's claim for recognition as the surviving spouse of 
the veteran for the purpose of VA benefits must be denied.

Finally, the Board notes that VA has specified duties to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the appellant of evidence and information necessary to 
substantiate her claim and inform her whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

As noted above, contested claims procedures have been 
followed by the RO throughout the appeal period.  By means of 
the April 2003 and October 2002 notice letters, along with an 
October 2002 Statement of the Case (SOC), and Supplemental 
SOCs in April 2005 and September 2005, the RO notified both 
the appellant and appellee of the legal criteria governing 
the claim on appeal, the evidence that had been considered in 
connection with the appeal, and the bases for the RO's 
decision.

The appellant and appellee were each afforded the opportunity 
to respond to these letters from the RO.  Hence, the Board 
finds that the appellant and appellee have received 
sufficient notice of the information and evidence needed to 
support the claim on appeal, and have been afforded ample 
opportunity to submit such information and evidence.

The parties have been provided every opportunity to submit 
evidence and argument in support of their claim, and to 
respond to VA notices.  The due process letters generally 
informed them of the evidence not of record that was 
necessary to substantiate the claim and identified which one 
of the parties was expected to provide such evidence.  There 
is no allegation from the appellant or the appellee that 
either one of them has any evidence in her possession that is 
needed for a full and fair adjudication of this claim.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, to 
decide the appeal would not be prejudicial error. 

In essence, what the VCAA seeks to achieve is to give the 
parties notice of the elements outlined above.  Once that has 
been done - regardless of whether it has been done by way of 
a single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice covering all content requirements 
was harmless.  See, e.g., 38 C.F.R. § 20.1102; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The parties have not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 
38 C.F.R. § 3.159.  In this case, the facts are not in 
dispute.  The certificate from the marriage of the veteran to 
the appellant has been associated with the claims file, as 
well as other evidence relied on by the appellant.  The Board 
also accepts, without evidence to the contrary, that the 
appellant and the veteran lived together for many years.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the resolution of this issue is a matter 
of law and no medical evidence is needed.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled. 

Therefore, Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes copies of all relevant 
marriage certificates.  The parties have been afforded 
opportunities to testify before VA personnel.  The Board does 
not know of any additional relevant evidence which is 
available.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).


ORDER

The appellant's claim for recognition as the veteran's 
surviving spouse for the purpose of VA benefits is denied. 



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


